EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT  (“Amendment”), is made effective as of
January 9, 2015 (the “First Amendment Date”), by and between DATALINK
CORPORATION, a Minnesota corporation, having its chief executive office located
at 10050 Crosstown Circle, Suite 500, Eden Prairie, Minnesota  55344
(“Borrower), and CASTLE PINES CAPITAL LLC, a Delaware limited liability company,
having its chief executive office located at 116 Inverness Drive East,
Suite 375, Englewood, Colorado  80112 (“CPC”). Capitalized terms not defined
herein have the meanings given to them in the Credit Agreement (as defined
herein).

 

W I T N E S S E T H :

 

WHEREAS, CPC and Borrower are parties to that certain Credit Agreement dated as
of July 17, 2013 (the “Existing Credit Agreement”, together with the amendment
referred to herein, and as may further be amended, modified or amended and
restated from time to time, “Credit Agreement”); and

 

WHEREAS, Borrower and CPC desire to increase the credit facility, modify certain
covenants and extend the termination date, among other things;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

SECTION ONE — Amendments.

 

A.                                    Section 1.1 of the Existing Credit
Agreement is hereby amended by deleing the number “$40,000,000” in the third
line of the first sentence thereof, and replacing same with the number
“$50,000,000”.

 

B.                                    Section 1.2 of the Existing Credit
Agreement is hereby amended by deleting the existing paragraph “(d)” and
replacing it with the following new paragraph:

 

“(d)                           RESERVED.”

 

C.                                    Section 4.9 of the Existing Credit
Agreement is hereby amended by deleting the number  “$20,000,000” in paragraph
“(a), Tangible Net Worth”, and replacing it with the following new number: 
“$30,000,000”.

 

D.                                    Section 4.9 of the Existing Credit
Agreement is hereby amended by deleting the existing paragraph “(b), Maximum
Funded Debt to EBITDA Ratio”, and replacing it with the following new paragraph:

 

“(b)                           RESERVED.”

 

E.                                     Section 4.9 of the Existing Credit
Agreement is hereby amended by deleting the existing paragraph “(c), Minimum
Quarterly Net Income”, and replacing it with the following new paragraph:

 

“(c)                           Minimum Quarterly Free Cash Flow.  Borrower will
have Free Cash Flow of at least $5,000,000 at the end of each fiscal quarter for
the trailing twelve month period then ended, commencing December 31, 2014, and
continuing at the end of each fiscal quarter thereafter.

 

--------------------------------------------------------------------------------


 

Free Cash Flow means, with respect to the trailing twelve months ending as of
any period of measurement, an amount equal to:

 

Recurring Operating EBITDA

 

minus

 

(a) the sum of:

 

(i) unfinanced capital expenditures, plus

 

(ii) income taxes paid in cash by Borrower, plus

 

(iii) Distributions paid in cash during such period,

 

minus

 

(b) the sum of:

 

(i) interest expense paid in cash, plus

 

(ii) current maturities of long term debt, during such period.

 

Distribution means (a) any distribution, dividend or payment to any person on
account of any equity interest of Borrower, (b) loans by Borrower to any holder
of equity interests of Borrower, (c) any payment of management, consulting or
similar fees payable by Borrower or any subsidiary of Borrower to any affiliate
of Borrower, or (d) any redemption, purchase, retirement, defeasance, sinking
fund or similar payment or any claim of rescission with respect to any equity
interest of Borrower.

 

Net Income means, with respect to the trailing twelve months ending as of any
period of measurement, net earnings (or net loss) after taxes of the Borrower
during such period determined in accordance with GAAP.

 

Recurring Operating EBITDA means, with respect to the trailing twelve months
ending as of any period of measurement, an amount equal to: Net Income, plus
(a) the such of the following to the extent deducted in calculating such Net
Income, the sum of: (i) interest expenses for such period, plus, (ii) the
provision for federal, state, local and foreign income taxes payable by the
Borrower for such period, plus (iii) depreciation and amortization expense for
such period and plus (iv) other non-cash or non-recurring expenses of the
Borrower reducing such Net Income (including without limitation non-cash
stock-based compensation expense), and minus (b) all non-cash or non-recurring
items increasing Net Income for such period.

 

F.                                      Exhibit A of the Existing Credit
Agreement is hereby amended by deleting the existing definition “Termination
Date”, and replacing it with the following new definition in the appropriate
alphabetical sequence:

 

“Termination Date” means January 9, 2018.

 

SECTION TWO — Conditions to Effectiveness.  This Amendment shall be effective as
of the First Amendment Date provided:

 

A.                                    CPC has received counterparts of this
Amendment executed by the Borrower;

 

B.                                    CPC has received a secretary certificate
containing certified copies of all Articles of Incorporation, the Borrower’s
By-Laws each as amended to date, certificate of incumbency and resolutions of
Borrower approving the terms of and performance under this Amendment.

 

C.                                    No event shall have occurred since
December 31, 2013, which has a material adverse effect on the business, assets,
revenues, financial condition or Collateral of Borrower, the ability of

 

2

--------------------------------------------------------------------------------


 

Borrower to perform Borrower’ payment obligations when due or to perform any
other material obligation under the Credit Agreement; or any right, remedy or
benefit of CPC under the Credit Agreement; and

 

D.                                    CPC has received such other certificates,
resolutions, agreements, documents and information as requested by CPC and its
counsel.

 

In addition, the effectiveness of this Amendment is conditioned upon the
continuing accuracy of the representations and warranties set forth in
Section Three hereof.

 

SECTION THREE — Representations and Warranties. In order to induce CPC to enter
into this Amendment, Borrower represents and warrants to CPC that (i) the Credit
Agreement, as amended, does remain the legal, valid, enforceable and binding
obligation of Borrower, (ii) no Default has occurred and is continuing,
(iii) all of the representations and warranties in the Credit Agreement are true
and complete in all material respects on and as of the date hereof as if made on
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), and
(iv) Borrower have no claims, defenses, or offsets against CPC.

 

SECTION FOUR - Miscellaneous. Borrower waives notice of CPC’s acceptance of this
amendment. All other terms and provisions of the Credit Agreement, to the extent
not inconsistent with the foregoing, are ratified and remain unchanged and in
full force and effect.

 

SECTION FIVE — Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION SIX — Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Colorado (without giving effect to
any provisions thereof relating to conflicts of law).

 

THIS AMENDMENT AND THE CREDIT AGREEMENT CONTAIN BINDING ARBITRATION, JURY WAIVER
AND PUNITIVE DAMAGE WAIVER PROVISIONS.

 

(Signature Page(s) to Follow)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
first set above.

 

 

BORROWER:

 

 

 

DATALINK CORPORATION

 

 

 

 

 

By:

/s/ Gregory T. Barnum

 

Name:

Gregory T. Barnum

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

CASTLE PINES CAPITAL LLC

 

 

 

 

 

 

 

 

By:

/s/ Lloyd Squire

 

 

 

Name:

Lloyd Squire

 

 

 

Title:

Regional Manager

 

 

 

 

--------------------------------------------------------------------------------